
	
		II
		112th CONGRESS
		1st Session
		S. 48
		IN THE SENATE OF THE UNITED STATES
		
			January 25
			 (legislative day, January 5), 2011
			Mr. Inouye (for himself,
			 Mr. Reed, and Mr. Begich) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Health, Education, Labor, and Pensions
		
		A BILL
		To amend the Public Health Service Act to provide for the
		  participation of pharmacists in National Health Services Corps programs, and
		  for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Pharmacist Student Loan Repayment
			 Eligibility Act of 2011.
		2.National health
			 service corps; participation of pharmacists in loan repayment program
			(a)National Health
			 Service CorpsSection 331(b) of the Public Health Service Act (42
			 U.S.C. 254d(b)) is amended—
				(1)in paragraph (1),
			 by striking nursing and other schools of the health professions,
			 and inserting nursing, pharmacy, and other schools of the health
			 professions,; and
				(2)in paragraph (2),
			 by striking and physician assistants who have an interest and a
			 commitment to providing primary health care, and inserting
			 physician assistants, and pharmacists who have an interest and
			 commitment to providing primary health care,.
				(b)National Health
			 Service Corps loan repayment programSection 338B of the Public
			 Health Service Act (42 U.S.C. 254l–1) is amended—
				(1)in subsection
			 (a)(1), by striking and physician assistants and inserting
			 physician assistants, and pharmacists; and
				(2)in subsection
			 (b)(1)—
					(A)in subparagraph
			 (A), by striking dentistry, or another health profession, and
			 inserting dentistry, pharmacy, or another health profession,;
			 and
					(B)in subparagraph
			 (C)(ii), by striking dentistry, or other health profession and
			 inserting dentistry, pharmacy, or other health
			 profession.
					(c)Corps
			 personnelSection 333(e) of the Public Health Service Act (42
			 U.S.C. 254f(e)) is amended by striking dentistry, or any other health
			 profession and inserting dentistry, pharmacy, or any other
			 health profession.
			
